Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
Claims 1-20 have been examined in this application. This communication is the first action on the merits.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
                The claimed invention recites the abstract concept of a commercial interaction – i.e. business relations/sales activities or behaviors, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: tagging customer activity data tracked with a unique visitor identifier/associating the unique visitor identifier with a customer device based on detecting one or more web activities by the customer device with respect to the website content/receiving the customer activity data tracked and the unique visitor identifier tagged to the customer activity data based on instructions/generating an integrated report 
This judicial exception is not integrated into a practical application.  Claim 1 includes the additional limitations of a container/CRM system/analytics system/customer device. The container is described in the Spec. as “may include any type of web container or other web component configured to embed within the web page…and implement a variety of instructions”, i.e. it represents a generic processing element; the CRM system/analytics system/computing device represent generic computing elements. Thus, the additional elements of a container/CRM system/analytics system/customer device represent generic computing elements. The additional elements do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because as noted above, the additional elements represent generic computing elements. Merely implementing the abstract idea using generic computing elements cannot provide an inventive concept. The additional elements do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  
Independent claims 11, 19 are directed to a method and system that recite similar limitations to those of Claim 1, and recite the same abstract idea as Claim 1. Claims 11 and 19 perform the claimed limitations using only generic components of a networked computer system. Therefore, claims 11 and 
 Remaining dependent claims 2-10, 12-18, 20 further include the additional limitations of providing JavaScript code within the container/server devices/including a unique visitor identifier in a tracking cookie/accessing an application programming interface (API).  Providing JavaScript within a web container/including identifier data within a tracking cookie/accessing an API represent insignificant extra-solution activity – i.e. they represent, as known to one of ordinary skill in the art at the effective filing date of the invention, well known and conventional processes that can be performed in an online processing/computing environment. The server devices represent generic computing elements. The dependent claims further narrow the abstract ideas of the independent claims. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 10-15, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Hong et al. (9203905).
As per Claim 1, Hong discloses:

tracked by a customer relationship management (CRM) system with a unique visitor identifier associated with an analytics system;   (The CRM system and the analytics system represent generic computing elements. user device identifier – at least col2, lines 20-40, wherein the user device identifier is used to analyze/report data to an analytics program. Hong also teaches a processing element that tracks/reports user purchasing data – at least col6, lines 39-50, col9, lines 34-55,  wherein the processing element that tracks/reports user purchasing data is construed as the CRM system.)
 associating the unique visitor identifier with a customer device based on detecting one or more web activities by the customer device with respect to content of the website;   (at least col2, lines 20-40, at least col6, lines 39-50, col9, lines 34-55)
receiving the customer activity data tracked by the customer relationship management (CRM) system and the unique visitor identifier tagged to the customer activity data based on the instructions included within the container;     (at least col2, lines 20-40, at least col6, lines 39-50, col9, lines 34-55)
and generating an integrated report including information associated with the customer activity data tagged with the unique visitor identifier and corresponding one or more web activities by the customer device with respect to content of the website associated with the unique visitor identifier.    (Report includes user web activity report associated with a user customer device: at least fig1A and associated text, fig6 and associated text, col2, lines 20-45; the report includes user activity data, wherein the user activity data includes user purchasing data, i.e. customer activity data, at least: col6, lines 35-55)
As per Claim 2, Hong discloses:

As per Claim 3, Hong discloses:
the analytics system is implemented on a first one or more server devices and the CRM system is implemented on a second one or more server devices independent from the first one or more server devices.  (user device identifier – at least col2, lines 20-40, wherein the user device identifier is used to analyze/report data to an analytics program. Hong also teaches a processing element that tracks/reports user purchasing data – at least col6, lines 39-50, col9, lines 34-55,  wherein the processing element that tracks/reports user purchasing data is construed as the CRM system. The processing elements include servers – at least col2, lines 60-67: ‘ monitoring functions from a client side to a back-end server side’, and Hong also discloses the concept of multiple servers that perform the processing: at least col7, lines 45-50: ‘may operate other servers…that monitor and record information related to the access and use of the data, online applications’)
As per Claim 4, Hong discloses:
generating an unique visitor identifier in response to detecting a first activity by the customer device with respect to the website;    (at least col2, lines 20-40)
including the unique visitor identifier within a tracking cookie downloaded to the customer device to enable the analytics system to associate subsequent web activity by the customer device with the unique visitor identifier.  (at least col5, lines 50-67 and col6, lines 1-15)
As per Claims 5, 14, Hong discloses:
detect an event that triggers creation of a lead file by the CRM system, wherein the lead file includes the customer activity data;  (Applicant defined the “lead file” in the Specification as customer activity data or CRM data. the CRM system represents a generic computing element that performs the claimed limitation.  processing element that tracks/reports user purchasing data – at least col6, lines 39-
identify the unique visitor identifier with the customer device; (at least col2, lines 20-40
identify a customer identifier entered by a user of the customer device. (the user logs in to the system – at least col9, lines 34-45)
As per Claims 6, 15, Hong discloses:
query a plurality of lead files created by the CRM system to identify the lead file having the customer identifier entered by the user of the customer device; (Applicant defined the “lead file” in the Specification as customer activity data or CRM data. the CRM system represents a generic computing element that performs the claimed limitation.  processing element that tracks/reports user purchasing data – at least col6, lines 39-50, col9, lines 34-55, fig1B and associated text,  wherein the processing element that tracks/reports user purchasing data is construed as the CRM system, and the user purchasing data that is associated with a user/user device is construed as “customer activity data”, and storing the user/customer analytics data in files- at least col8, lines 5-20)
add the unique visitor identifier associated with the customer device to the identified lead file having the customer identifier. (Applicant defined the “lead file” in the Specification as customer activity data or CRM data. processing element that tracks/reports user purchasing data – at least col6, lines 39-50, col9, lines 34-55, fig1B and associated text,  wherein the processing element that tracks/reports user purchasing data is construed as the CRM system, and the user purchasing data that is associated with a user/user device is construed as “customer activity data”, and storing the user/customer analytics data in files- at least col8, lines 5-20, wherein the data is maintained/updated for each identified user - col2, lines 5-25)
As per Claim 10, Hong discloses:
associating a second unique visitor identifier with a second customer device; wherein the instructions included within the container, when executed by at least one processor of a web server hosing the website, cause the web server to: determine that the second unique visitor identifier is associated with a user of the customer device; and  - 49 -FILED ELECTRONICALLYDocket No. STOKE-003 associate the second unique visitor identifier with the user of the customer device by tagging the customer activity data tracked by the CRM system with the second unique identifier.  (multiple user device identifiers associated with users, and tagging the users’ customer activity data tracked by the system, associated with the user device identifiers: at least col2, lines 20-40, at least col6, lines 39-50, col9, lines 34-55)
As per Claim 11, Hong discloses:
providing, within a container deployed via a website, instructions for tagging customer activity data with a unique visitor identifier associated with an analytics system, wherein the customer activity data is tracked by a customer relationship management (CRM) system independent from the analytics system;   (at least col11, lines 40-60: code snippet inserted into the web page, that tracks user activity data; the code snippet embedded on the webpage is construed as a “container”. The CRM system and the analytics system represent generic computing elements. user device identifier – at least col2, lines 20-40, wherein the user device identifier is used to analyze/report data to an analytics program. Hong also teaches a processing element that tracks/reports user purchasing data – at least col6, lines 39-50, col9, lines 34-55,  wherein the processing element that tracks/reports user purchasing data is construed as the CRM system.) 
receiving, from the CRM system, the customer activity data and the unique visitor identifier tagged to the customer activity data based on the instructions provided within the container;   (The CRM system and the analytics system represent generic computing elements. user device identifier – at least col2, lines 20-40, wherein the user device identifier is used to analyze/report data to an analytics 
receiving, from the analytics system, web activity data for a customer device with respect to content of the website, wherein the web activity data is associated with a visitor identifier assigned to the customer device by the analytics system   (at least col2, lines 20-40, at least col6, lines 39-50, col9, lines 34-55)
generating an integrated report including both the web activity data with respect to content of the website associated with the unique visitor identifier and corresponding customer activity data tagged with the unique visitor identifier. (Report includes user web activity report associated with a user customer device: at least fig1A and associated text, fig6 and associated text, col2, lines 20-45; the report includes user activity data, wherein the user activity data includes user purchasing data, i.e. customer activity data, at least: col6, lines 35-55)
As per Claim 12, Hong discloses:
providing instructions within the container deployed via the website comprises providing JavaScript code within the contained including the instructions.  (at least col11, lines 40-60)
As per Claim 13, Hong discloses:
the analytics system is implemented on a first one or more server devices and the CRM system is implemented on a second one or more server devices independent from the first one or more server devices.  (user device identifier – at least col2, lines 20-40, wherein the user device identifier is used to analyze/report data to an analytics program. Hong also teaches a processing element that tracks/reports user purchasing data – at least col6, lines 39-50, col9, lines 34-55,  wherein the processing element that tracks/reports user purchasing data is construed as the CRM system. The processing elements include servers – at least col2, lines 60-67: ‘ monitoring functions from a client side to a back-end server side’, 
As per Claim 19, Hong discloses a system comprising:
one or more processor; a non-transitory computer-readable medium storing instructions thereon that, when executed by the one or more processors, cause the system to:   (at least fig1a and 1b and associated text)
provide, within a container deployed via a website, instructions for tagging customer activity data with a unique visitor identifier associated with an analytics system, wherein the customer activity data is tracked by a customer relationship management (CRM) system independent from the analytics system;   (at least col11, lines 40-60: code snippet inserted into the web page, that tracks user activity data; the code snippet embedded on the webpage is construed as a “container”. The CRM system and the analytics system represent generic computing elements. user device identifier – at least col2, lines 20-40, wherein the user device identifier is used to analyze/report data to an analytics program. Hong also teaches a processing element that tracks/reports user purchasing data – at least col6, lines 39-50, col9, lines 34-55,  wherein the processing element that tracks/reports user purchasing data is construed as the CRM system.) 
receiving, from the CRM system, the customer activity data and the unique visitor identifier tagged to the customer activity data based on the instructions provided within the container;   (The CRM system and the analytics system represent generic computing elements. user device identifier – at least col2, lines 20-40, wherein the user device identifier is used to analyze/report data to an analytics program. Hong also teaches a processing element that tracks/reports user purchasing data – at least col6, lines 39-50, col9, lines 34-55,  wherein the processing element that tracks/reports user purchasing data is construed as the CRM system.)

generating an integrated report including both the web activity data with respect to content of the website associated with the unique visitor identifier and corresponding customer activity data tagged with the unique visitor identifier. (Report includes user web activity report associated with a user customer device: at least fig1A and associated text, fig6 and associated text, col2, lines 20-45; the report includes user activity data, wherein the user activity data includes user purchasing data, i.e. customer activity data, at least: col6, lines 35-55)
As per Claim 20, Hong discloses:
detect an event that triggers creation of a lead file by the CRM system, wherein the lead file includes the customer activity data;  (Applicant defined the “lead file” in the Specification as customer activity data or CRM data. the CRM system represents a generic computing element that performs the claimed limitation.  processing element that tracks/reports user purchasing data – at least col6, lines 39-50, col9, lines 34-55, fig1B and associated text,  wherein the processing element that tracks/reports user purchasing data is construed as the CRM system, and the user purchasing data that is associated with a user/user device is construed as “customer activity data”, and storing the user/customer analytics data in files- at least col8, lines 5-20)
identify the unique visitor identifier with the customer device; (at least col2, lines 20-40
identify a customer identifier entered by a user of the customer device. (the user logs in to the system – at least col9, lines 34-45)
query a plurality of lead files created by the CRM system to identify the lead file having the customer identifier entered by the user of the customer device; (Applicant defined the “lead file” in the 
add the unique visitor identifier associated with the customer device to the identified lead file having the customer identifier. (Applicant defined the “lead file” in the Specification as customer activity data or CRM data. processing element that tracks/reports user purchasing data – at least col6, lines 39-50, col9, lines 34-55, fig1B and associated text,  wherein the processing element that tracks/reports user purchasing data is construed as the CRM system, and the user purchasing data that is associated with a user/user device is construed as “customer activity data”, and storing the user/customer analytics data in files- at least col8, lines 5-20, wherein the data is maintained/updated for each identified user - col2, lines 5-25)



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 16 are rejected under 35 U.S.C. 103 as being unpatentable in view of Hong et al. (9203905) in further view of Symons (20140244351).
As per Claims 7, 16, Hong teaches a unique visitor identifier and storing/updating the associated data, as noted above; however, it fails to teach accessing the data via an API.
However, Symons teaches:
querying the plurality of lead files and adding the unique  visitor identifier are performed by accessing an application programming interface (API) of the CRM system.  (at least para 92, 97)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Hong’s existing features, with Symons’s feature of querying the plurality of lead files and adding the unique  visitor identifier are performed by accessing an application programming interface (API) of the CRM system, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 8-9, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable in view of Hong et al. (9203905) in further view of Kulasooriya et al. (9466055).
As per Claims 8, 17, Hong fails to teach the claimed limitation. 
However, Kulasooriya teaches:
the customer activity data includes offline activity tracked and maintained by the CRM system.  (at least: abstract, col4, lines 1-10)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Hong’s existing features, with Kulasooriya’s feature of the customer activity data includes offline activity tracked and maintained by the CRM system, since the claimed invention is 
As per Claims 9, 18, Hong in view of Kulasooriya further teach:
the customer activity data additionally includes online activity by the customer device tracked by the CRM system, the online activity comprising instances of online activity by the customer device with respect to one or more additional websites independent from the website including the container.   (Hong, at least: col4, lines 1-15: ‘An analytics service may operate in conjunction with Web site owners to collect, analyze, and report information and data related to visits to Web sites by visitors. The analytics service may be part of the Web site, or may be a separate entity.’, col13, lines 50-67: ‘A computer program can be deployed to be executed on one computer or on multiple computers that are located at one site or distributed across multiple sites and interconnected by a communication network.’)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Deo et al. (20190205971). It describes a website tracking system that tracks user activity across a plurality of merchant websites.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
5/18/2021